Citation Nr: 1138945	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II and as due to in-service herbicide exposure.

2.  Entitlement to service connection for a cardiovascular disorder, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for skin cancer, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in pertinent part denied service connection for hypertension, a cardiovascular disorder, and skin cancer.

In June 2010, the Board remanded the issues to obtain the Veteran's personnel records and to afford him VA examinations.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the June 2010 remand also included the issue of service connection for diabetes mellitus, type II.  In a June 2011 rating decision, the RO granted service connection for diabetes mellitus, type II.  The Veteran has not disagreed with the rating assigned to that disability.  Accordingly, that issue is no longer before the Board.


FINDINGS OF FACT

1.  Hypertension was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his service-connected diabetes mellitus, type II and his conceded in-service exposure to herbicides. 

2.  A cardiovascular disorder (other than ischemic heart disease) was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides.

3.  Skin cancer was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  A cardiovascular disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Skin cancer was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in January 2008 complied with VA's duty to notify the Veteran with regards to the issues of service connection for hypertension, a cardiovascular disorder, and skin cancer.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issues on appeal were obtained in February 2011 (all issues), April 2011 (cardiovascular disorder), and July 2011 (cardiovascular disorder).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the February 2011, April 2011, and July 2011 VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record as well as the statements of the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including a cardiovascular disorder and hypertension, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the current appeal, the Veteran's personnel confirm that he was stationed in the Republic of Vietnam during service.  Furthermore, the Veteran is service-connected for diabetes mellitus, type II.  Therefore, his in-service exposure to herbicides is conceded.  

	A.  Hypertension 

The Veteran contends that he has hypertension that is related to his military service.  The Veteran's STRs show no treatment for, or diagnosis of, hypertension.  His discharge examination revealed that his vascular system was clinically normal.  His blood pressure was 140/80.

According to post-service medical records, the Veteran has been diagnosed with hypertension since approximately 2003.  None of his treatment records contain any medical opinion regarding the etiology of his hypertension.
The Veteran was afforded a VA examination in February 2011.  He reported that he had been diagnosed with hypertension for many years.  The examiner opined that the Veteran's hypertension was not a complication of his diabetes mellitus since it preexisted diabetes mellitus.  The examiner also noted that the hypertension was worsened or increased by diabetes.  The examiner indicated that the Veteran had borderline microalbuminuria, which indicated that some level of diabetes interfered with renal function, slightly contributing to his hypertension.  The examiner further opined that, if the Veteran did not have diabetes mellitus, he would still very likely have hypertension.  There were no increased symptoms, and medical considerations supporting that diabetes mellitus made hypertension worse came from the current medical literature where diabetes could certainly interfere with renal function and blood pressure control.  

Additionally, the examiner was unable to find any valid medical reasoning that would show that the Veteran's hypertension was secondary to his service or herbicide exposure.  The examiner indicated that the current presumptive list of issues related to herbicides did not make any mention of hypertension and that the Veteran did have numerous risk factors for the development of numerous medical illnesses from natural progression of disease with age.  The Veteran also had cardiac risk factors.  Therefore, based on a review of the Veteran's current clinical records and in-service records, the examiner was unable to find that there was any relationship between the Veteran's hypertension and his military service, nor any relationship to the in-service herbicide exposure.  The examiner also indicated that there were no aggravation issues.  

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted on direct, secondary, and presumptive bases.  Although the Veteran has been diagnosed with hypertension, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his cardiovascular system.  
Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any opinion that the Veteran's hypertension is related to his military service.  The only medical opinion of record, that of the February 2011 VA examiner, indicates that the Veteran's hypertension is not related to his military service.  That opinion is uncontradicted and is supported by a rationale.  

In reaching this conclusion, the Board observes that the Veteran has not contended that his hypertension was diagnosed in service.  Indeed, the Veteran has not contended, nor does the evidence show, that he had any elevated blood pressure problems in service or immediately thereafter.  

In this regard, the Board notes that the Veteran's discharge examination in September 1968 showed a clinically normal vascular system  The Board finds that the onset of his post-service hypertension did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing hypertension until 2003, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for over three decades between the period of active service and a diagnosis of hypertension is itself evidence which tends to show that his hypertension did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's hypertension.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his hypertension and his active duty, service connection for hypertension is not warranted.  

Moreover, the evidence does not show that the Veteran's hypertension is secondary to his now service-connected diabetes mellitus, type II.  The February 2011 examiner also provided a negative nexus opinion for secondary service connection that is supported by a rationale.  As indicated by the examiner, the Veteran's hypertension preexisted his diabetes and was therefore not caused by it.  Also, the examiner opined that there were no aggravation issues.  The Board acknowledges that the examiner did note that the hypertension was worsened or increased by diabetes.  However, the examiner further explained that there were no increased symptoms, and medical considerations supporting that diabetes mellitus made hypertension worse came from the current medical literature where diabetes could certainly interfere with renal function and blood pressure control.  Moreover, later on in the opinion, the examiner opined that there were no aggravation issues.  The competent medical evidence of record fails to show that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus, type II.  Also, the Veteran himself has not contended that his hypertension is secondary to his diabetes mellitus, type II.

Additionally, the evidence does not show that the Veteran's hypertension was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

Although the Veteran has not contended that his hypertension is secondary to herbicide exposure, as the February 2011 VA examiner provided an opinion as to that theory, the Board will address such theory also.  The examiner opined that the Veteran's hypertension is not related to herbicide exposure.  That opinion is uncontradicted.  Hypertension is not a disease presumptively related to herbicide exposure, nor has any medical professional provided any opinion indicating that the Veteran's hypertension was caused by in-service exposure to herbicides.  Therefore, service connection as due to herbicide exposure is not warranted.

The Board acknowledges the Veteran's belief that his hypertension is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, on a direct basis, including as due to herbicide exposure and as secondary to the service-connected diabetes mellitus, type II is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	B.  Cardiovascular Disorder

The Veteran contends that he has a cardiovascular that is related to his military service, including being due to in-service exposure to herbicides.  A review of the Veteran's STRs shows no treatment for, or diagnosis of, any cardiovascular disorder.  His September 1968 discharge examination revealed a clinically normal heart and vascular system.

According to post-service treatment records, the Veteran was diagnosed with atrial fibrillation in December 2007.  A cardiology consultation in January 2008 indicates that the Veteran denied any history of a myocardial infarction or known coronary artery disease/congestive heart failure.  No ischemic heart disease was diagnosed.  At a VA examination in February 2008 for diabetes mellitus, the Veteran reported having atrial fibrillation but no known history of coronary artery disease.  VA treatment records dated through 2009 continue to show a diagnosis of atrial fibrillation.  A private medical record dated in October 2009 shows that the Veteran had bradycardia, atrial fibrillation, and possible coronary artery disease.  Subsequent private records also dated in October 2009 show that the Veteran had a pacemaker implanted.  The Veteran's pertinent post-surgery diagnoses included atrial fibrillation, severe bradycardia, and heart failure.  

The Veteran was afforded a VA examination in February 2011.  He denied a history of myocardial infarction, hypertensive heart disease, valvular heart disease including prosthetic valve, congestive heart failure, and angina.  He reported having atrial fibrillation/sick sinus syndrome.  The examiner opined that it was somewhat confusing at that time whether the Veteran had true ischemic heart disease.  The examiner noted that the Veteran did have a cardiac catheterization performed some time ago and that the results were viewed, but the examiner could not find whether the Veteran had specific coronary artery disease.  He indicated that the Veteran was found to have sick sinus syndrome and atrial fibrillation, but again, the examiner could not find specific diagnoses of coronary artery disease or ischemic disease.  The cardiologist did mention possible coronary artery disease, but again, the examiner could not find specific documentation to support that.  Therefore, concerning presumptive conditions related to herbicide exposure, at that point in time, it was unknown as to whether the Veteran had true ischemic heart disease, because his medical records did not afford any further insight.  The Veteran's physicians, especially his cardiologist, had not documented true coronary artery disease.  Therefore, no commentary could be made as to whether the Veteran had true and specific ischemic heart disease that would be related to herbicide exposure at that time.  

A VA treatment record dated in March 2011 shows that the provisional diagnosis for an echo procedure was atrial fibrillation with coronary artery disease.  An active problem list also dated in March 2011 listed coronary artery disease and ischemic cardiomyopathy.  However, the assessment of a physical examination in March 2011 did not show coronary artery disease, although it did show a diagnosis of congestive heart failure.  The Veteran also reported having a history of coronary artery disease, congestive heart failure, and atrial fibrillation in March 2011.  
A new medical opinion was obtained in April 2011.  The examiner opined that a diagnosis of ischemic heart disease was not warranted.  The examiner noted that, although a diagnosis of coronary artery disease and ischemic cardiomyopathy was made by a VA primary care physician, there was a lack of objective medical evidence supporting those diagnoses.  Nuclear stress testing and myocardial perfusion study performed in March 2011 showed no ischemic changes on EKG, and no ischemia was noted on myocardial imaging.  

A third VA opinion was obtained in July 2011.  The examiner observed that the Veteran had atrial fibrillation, sick sinus syndrome, and other medical comorbidities, to include hypertension.  He also had a number of studies in the past, to include chemical stress tests, in which all of those had shown no evidence of perfusion defects.  In other words, there had been no evidence of specific myocardial ischemia.  The Veteran did have underlying atrial fibrillation, and there were many risk factors, in which underlying heart disease was one.  However, all of his testing, to include stress tests, had resulted in no evidence of underlying ischemia.  Even as recently as April 2011, his myocardial perfusion scan showed no evidence of perfusion defects.  Previous tests had shown similar findings.  The nuclear stress test, on EKG, was normal.  

The examiner opined that they could not find that the Veteran had any specific cardiovascular disease that was at least as likely as not caused by, or otherwise related to, the Veteran's military service, to include exposure to herbicides.  The reasoning was that the Veteran did not appear to have specific ischemic heart disease, according to current presumptive guidelines.  The Veteran did appear to have a cardiovascular issue, which was his atrial fibrillation and sick sinus syndrome, but again, those did not pertain to current guidelines related to presumptive conditions.  Therefore, it did not appear that the Veteran's atrial fibrillation and sick sinus syndrome had any relationship to military service or active duty, to include exposure to herbicides.  They were most likely related to the natural progression of disease with age.  There was nothing in the military records that would indicate that those current cardiovascular diseases were related to military service.  There was no evidence to suggest an aggravation had occurred.  

A review of the Veteran's remaining treatment records dated through August 2011 fail to show a diagnosis of ischemic heart disease supported by objective medical testing or include any opinion relating atrial fibrillation and sick sinus syndrome to the Veteran's service.  

Based on a review of the evidence, the Board finds that service connection for a cardiovascular disorder is not warranted.  Although the Veteran has been diagnosed with cardiovascular disorders--namely, atrial fibrillation and sick sinus syndrome, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his heart actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his heart.  Rather, the Veteran has only contended that he has a cardiovascular disorder due to exposure to herbicides.

As discussed above, in-service exposure to herbicides is conceded.  The Board also acknowledges that as of August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  However, the evidence does not support a finding that the Veteran actually has ischemic heart disease.

In reaching the conclusion that the Veteran does not have ischemic heart disease, the Board observes that a private medical record dated in October 2009 showed a diagnosis of possible coronary artery disease and that VA treatment records dated in March 2011 reveal diagnoses of coronary artery disease and ischemic cardiomyopathy.  However, the Board does not find such records to be probative as to what cardiovascular disorders the Veteran actually has.  The October 2009 private record only listed coronary artery disease as possible; subsequent records from the same medical provider also dated in October 2009 fail to show a confirmed diagnosis of coronary artery disease.  Therefore, the Board finds that the October 2009 private medical record showing a diagnosis of possible coronary artery disease is not probative evidence of a confirmed diagnosis of ischemic heart disease.  

With regards to the VA records in March 2011, the Board is more persuaded by the April 2011 and July 2011 VA medical opinions that showed that the Veteran does not in fact have ischemic heart disease.  The medical opinions included full rationales based on a review of the Veteran's medical records.  As the opinions noted, objective medical testing did not show that the Veteran actually has ischemic heart disease.  The VA records showing a diagnosis of coronary artery disease and ischemic cardiomyopathy did not indicate the basis for such diagnoses.  In light of the thorough rationales of the April 2011 and July 2011 VA medical opinions, the Board finds that the objective medical evidence weighs against a finding that the Veteran has ischemic heart disease.  Therefore, service connection on a presumptive basis as due to herbicide exposure is not warranted.

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided any opinion that the Veteran has a cardiovascular disorder that is related to his military service.  The only medical opinion of record regarding the Veteran's atrial fibrillation and sick sinus syndrome, that of the July 2011 VA examiner, indicates that the Veteran's atrial fibrillation and sick sinus syndrome are not related to his military service.  That opinion is uncontradicted and is supported by a rationale.  No medical opinions have been provided to indicate that atrial fibrillation and sick sinus syndrome are directly related to the Veteran's service, including his conceded exposure to herbicides.

In reaching the conclusion that the Veteran does not have a cardiovascular disorder that is directly related to his military service, the Board observes that the Veteran has not contended that he had a cardiovascular disorder that was diagnosed in service.  Indeed, the Veteran has not contended, nor does the evidence show, that he had any heart problems in service or immediately thereafter.  

In this regard, the Board notes that the Veteran's discharge examination in September 1968 showed a clinically normal heart.  The Board finds that the onset of any diagnosed post-service cardiovascular disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing any heart problems until 2007, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for over three decades between the period of active service and a diagnosis of a cardiovascular disorder is itself evidence which tends to show that any post-service cardiovascular disorders his hypertension did not have their onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a cardiovascular disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate that the Veteran's diagnosed cardiovascular disorders are related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's heart or competent evidence of an association between a post-service cardiovascular disorder and his active duty, service connection for a cardiovascular disorder is not warranted.  

The Board acknowledges the Veteran's belief that he has a cardiovascular disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cardiovascular disorder is denied.  See 38 U.S.C.A §5107.

	C.  Skin Cancer

The Veteran contends that he has skin cancer that is related to his military service, including being due to herbicide exposure.  The Veteran's STRs show no treatment for, or diagnosis of, any skin disorders.  His September 1968 discharge examination showed clinically normal skin.

According to post-service medical records, the Veteran was diagnosed with basal cell ulcerations in December 2006.  A history of basal cell carcinoma was reported in January 2008.  None of the Veteran's treatment records contain any medical opinion regarding the etiology of his basal cell carcinoma.

The Veteran was afforded a VA examination in February 2011.  He reported having a number of basal cell cancers removed from the scalp and left ear in the past.  The examiner was not aware of any specific listing of presumptive conditions that included basal cell skin cancer related to herbicide exposure.  Therefore, the examiner could not find any valid medical reasoning that would show basal cell cancers of the scalp and left ear were caused by herbicide exposure as they were not presumptive conditions.  The most likely cause of basal cell cancers usually came from excessive sun exposure and other issues, to include natural progression of disease with age.  However, the current list of presumptive conditions did not include basal cell carcinoma.  There were no aggravation issues either.  Therefore, even though the Veteran had a number of scars about the scalp that were noted on examination, no other findings or examinations were needed because basal cell carcinoma was not a presumptive condition secondary to herbicide exposure, and the examiner felt that there was no relationship between either of those.  Whether the Veteran's basal cell carcinoma was due to sun exposure in service was speculative because so many years had elapsed since his time in the Republic of Vietnam.

Based on a review of the evidence, the Board finds that service connection for a skin cancer to include as due to herbicide exposure is not warranted.  Although the Veteran has been diagnosed with basal cell carcinoma, the Board does not find that the evidence supports a finding that an in-service incurrence or aggravation of an injury or disease to his skin actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his skin.  Rather, the Veteran has only contended that he has basal cell cancer due to exposure to herbicides.

As discussed above, in-service exposure to herbicides is conceded.  However, skin cancer is not a disease presumptively related to herbicide exposure.  Therefore, service connection on a presumptive basis is not warranted.  

Moreover, there is no nexus evidence to support a finding of service connection on a direct basis.  As noted above, no medical professional has provided any opinion that the Veteran has skin cancer that is related to his military service, including being due to herbicide exposure.  The only medical opinion of record, that of the February 2011 VA examiner, indicates that the Veteran's basal cell carcinoma is not related to his military service.  That opinion is uncontradicted and is supported by a rationale.  

In reaching this conclusion, the Board observes that the Veteran has not contended that he had skin cancer that was diagnosed in service.  Indeed, the Veteran has not contended, nor does the evidence show, that he had any skin problems in service or immediately thereafter.  

The Board acknowledges that the February 2011 examiner opined that he was unable to relate the Veteran's basal cell carcinoma to sun exposure in service without speculation since so many years had elapsed between the Veteran's service and the present.  No medical professional has provided any opinion to indicate that sun exposure in service caused basal cell carcinoma, nor has the Veteran himself contended that he has skin cancer related to in-service sun exposure.

In this regard, the Board notes that the Veteran's discharge examination in September 1968 showed clinically normal skin.  The Board finds that the onset of his post-service skin cancer did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing any skin problems until 2006, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of skin complaints, symptoms, or findings for over three decades between the period of active service and a diagnosis of skin cancer is itself evidence which tends to show that any post-service skin cancer did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of skin cancer associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's skin cancer.  Without evidence of an in-service event, injury, or disease to the Veteran's heart or competent evidence of an association between his post-service skin cancer and his active duty, service connection for a skin cancer to include as due to herbicide exposure is not warranted.  

The Board acknowledges the Veteran's belief that he has skin cancer that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin cancer to include as due to herbicide exposure.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for skin cancer, to include as due to herbicide exposure is denied.  See 38 U.S.C.A §5107.  
ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II and as due to in-service herbicide exposure, is denied.

Entitlement to service connection for a cardiovascular disorder, to include as due to in-service herbicide exposure, is denied.

Entitlement to service connection for skin cancer, to include as due to in-service herbicide exposure, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


